

115 S2817 IS: To clarify that funding for the Public Company Accounting Oversight Board is not subject to the sequester.
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2817IN THE SENATE OF THE UNITED STATESMay 10, 2018Mr. Enzi introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo clarify that funding for the Public Company Accounting Oversight Board is not subject to the
			 sequester.
	
 1.ClarificationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) does not apply with respect to the funding of the Public Company Accounting Oversight Board.